1

2

3                                  UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5

6     RANDOLPH L. MOORE,                                  Case No. 2:13-cv-0655-JCM-CWH
7          Petitioner,
8               v.                                        ORDER
9
      WILLIAM GITTERE, et al.,
10
           Respondents.
11

12

13            In this capital habeas corpus action, the petitioner, Randolph L. Moore, was due to file a
14   second amended habeas petition by April 8, 2018. See Order entered February 5, 2019 (ECF
15   No. 51).
16            On April 8, 2019, Moore filed a motion for extension of time (ECF No. 52), requesting a
17   60-day extension of time, to June 7, 2019, to file his second amended petition. Moore’s counsel
18   states that the extension of time is necessary because of his obligations in other cases. The
19   respondents do not oppose the motion for extension of time.
20            The Court finds that Moore’s motion for extension of time is made in good faith and not
21   solely for the purpose of delay, and that there is good cause for the extension of time requested.
22            IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time (ECF No.
23   52) is GRANTED. Petitioner will have until and including June 7, 2019, to file his second
24   amended habeas petition.
25   ///
26   ///
27   ///
28   ///
                                                      1
1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered February 5, 2019 (ECF No. 51) will remain in effect.

3

4           DATED THIS 18th day of April, 2019.
5

6
                                                         JAMES C. MAHAN,
7                                                        UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
